After Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on July 11, 2003, affirmed the trial court’s judgment,.without an opinion. Babyak v. Babyak (No. 2020338, July 11, 2003), 891 So.2d 443 (Ala.Civ.App.2003) *200(table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Babyak, 895 So.2d 198 (Ala.2004). The judgment of the trial court is reversed, and the case is remanded for the trial court to enter an order in compliance with the supreme court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.